Hoyt, J.
(dissenting). — I am unable to agree with the conclusion to which the majority of the court have arrived, for the reason — First, That by joining in the stipulation for the distribution of the money, the appellants waived their right to further prosecute the appeal. I understand the rule to be that a party cannot accept any of the benefits of a judgment, and at the same time prosecute his appeal therefrom. This rule is so well settled that I deem it unnecessary to cite any authorities in support thereof. That the appellants derived certain benefits from the judgment of the court by virtue of the stipulation referred to, there can be no doubt, and I think that after signing the same they could not further prosecute their appeal.
Secondly, I am unable to agree with what is said by the majority as to the relations which were established between the city and appellants Keeler and Taylor, and the respondents Fischer & Macdonald, by reason of the orders given by the contractor. These orders were upon the comptroller of the city, and were in no manner acted upon by its common council. The comptroller is the agent of the city so far as his duties are provided by law or its ordi*291nances, but no farther, and there has not been called to the' attention of this court any provision of such law or ordinances giving him any -authority to accept such orders or in any manner to contract in behalf of the city. It may' well be doubted whether or not the city would be bound to recognize any order given by a contractor, even if it was accepted by its common council, for the reason that to make such acceptance was not within its powers, and it seems clear that the comptroller, who is a purely ministerial officer, could not by his action in that behalf in any manner bind the city. That the city was not bound to recognize the orders of the contractor is so clear that I do not understand appellants to contend to the contrary.
It follows that if the city was bound at all it was by reason of the acceptance of such orders by the comptroller. But, since he was given no authority to do this, it is impossible to see how the city could be affected by his action in that regard. So far as he acted upon the orders, and made payment to the payees named therein, the contractor would doubtless be bound by reason of the doctrine of estoppel ; but such action on his part could not establish any liability on the part of the city. The opinion of the majority seems to concede that unless the city had assumed some contractual relation with appellants and said Fischer & Macdonald it would not be liable to them, if this is so, before they could recover they would have to show a binding contract upon the part of the city, and since the common council is the only body clothed with power to authorize such a contract, authority from it should have been shown before it could be assumed that any contract had been entered into. Under the provisions of the charter of the city of Seattle the comptroller certainly had no power to enter into contracts of this kind so as to bind the city, unless authorized by the- common council, and no such authority having been shown, his acts, even if sufficient to show an *292intent to make a contract on the part of the city, could in no manner bind it.
There is another reason why the appellants should not have the relief which is awarded them by the opinion of the majority. The city practically proceeded in rem, against a certain definite sum of money which was in its possession, and asked the court to make distribution thereof. This being so, the subject matter of the suit was only such sum of money, and the court was without jurisdiction to award any other judgment than one disposing of such fund.
In my opinion the judgment should be affirmed.